Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10, 12, 15-7, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake et al (US Patent 6,528,987; hereinafter Blake).



As per claim 1, Blake discloses a method, comprising: 

providing, by an information handling system, a power supply to a fan for operating the fan, wherein the power supply is a pulse width modulation (PWM) signal characterized by a duty cycle value for the fan [Fig. 1; col. 5, lines 14-43; col. 6, lines 22-46; operating a fan 2 driven by a DC fan motor 3; the central processing unit 4 controls the control circuit 15 for operating the fan motor 3 at the desired or appropriate speed with a variable output signal generator circuit 18 that outputs a variable pulse width modulated signal under the control of the control circuit 15 for switching the switching circuit 8 for in turn modulating the DC power supply to the fan motor 3 to provide a corresponding pulse width modulated power supply to the fan motor 3 for operating the fan motor 3 at the desired fan speed; the duty cycle of the signal outputted by the variable signal generator 18 is variable over a wide range of duty cycles]; 

determining, by the information handling system, a rotational rate of the fan while providing the power supply to the fan [Fig. 1; col. 6, lines 22-28; determining the speed of the fan motor 3]; 

controlling, by the information handling system, the power supply to the fan by adjusting the duty cycle value to achieve a target value, wherein the target value comprises at least one of the rotational rate of the fan or the duty cycle value of the PWM signal for the fan [Fig. 1; col. 5, lines 14-43; col. 6, lines 22-46; clearly controlling the power supply to the fan by adjusting the duty cycle value of the PWM signal to achieve a desired fan speed]; 

determining, by the information handling system, whether a monitored value exceeds a threshold value, wherein the monitored value comprises at least the other one of the rotational rate of the fan or the duty cycle value of the PWM signal for the fan [Fig. 1; col. 7, lines 20-39; a comparator 25 determining if the fan speed is operating under/over a reference count (i.e., threshold)]; and 

generating, by the information handling system, a notification based, at least in part, on the determination that the monitored value for the fan crosses the threshold value [Fig. 1; col. 7, lines 20-39; based on the comparison result, generating an alarm 27 which may be an audio or visual alarm].


As per claim 8, Blake discloses an information handling system, comprising: 101777488.1- 31 -Attorney Docket No. DELL.P0182US Client Docket No. 121195.01 

a memory [Fig. 1; col. 6, lines 24-28; memory registers]; and 

a processor coupled to the memory [col. 5, lines 19-23; a central processing unit 4], wherein the processor is configured to perform the steps comprising: 

providing a power supply to a fan for operating the fan, wherein the power supply is a pulse width modulation (PWM) signal characterized by a duty cycle value for the fan [Fig. 1; col. 5, lines 14-43; col. 6, lines 22-46; operating a fan 2 driven by a DC fan motor 3; the central processing unit 4 controls the control circuit 15 for operating the fan motor 3 at the desired or appropriate speed with a variable output signal generator circuit 18 that outputs a variable pulse width modulated signal under the control of the control circuit 15 for switching the switching circuit 8 for in turn modulating the DC power supply to the fan motor 3 to provide a corresponding pulse width modulated power supply to the fan motor 3 for operating the fan motor 3 at the desired fan speed; the duty cycle of the signal outputted by the variable signal generator 18 is variable over a wide range of duty cycles]; 

determining a rotational rate of the fan while providing the power supply to the fan; controlling the power supply to the fan by adjusting the duty cycle value to achieve a target value, wherein the target value comprises at least one of the rotational rate of the fan or the duty cycle value of the PWM signal for the fan [Fig. 1; col. 6, lines 22-28; determining the speed of the fan motor 3]; 

determining whether a monitored value exceeds a threshold value, wherein the monitored value comprises at least the other one of the rotational rate of the fan or the duty cycle value of the PWM signal for the fan [Fig. 1; col. 7, lines 20-39; a comparator 25 determining if the fan speed is operating under/over a reference count (i.e., threshold)]; and 

generating a notification based, at least in part, on the determination that the monitored value for the fan crosses the threshold value [Fig. 1; col. 7, lines 20-39; based on the comparison result, generating an alarm 27 which may be an audio or visual alarm].


As per claim 15, Blake discloses a computer program product comprising: 101777488.1- 33 -Attorney Docket No. DELL.P0182US Client Docket No. 121195.01 

a non-transitory computer readable medium comprising instructions for causing a processor to perform steps comprising: 

providing a power supply to a fan for operating the fan, wherein the power supply is a pulse width modulation (PWM) signal characterized by a duty cycle value for the fan [Fig. 1; col. 5, lines 14-43; col. 6, lines 22-46; operating a fan 2 driven by a DC fan motor 3; the central processing unit 4 controls the control circuit 15 for operating the fan motor 3 at the desired or appropriate speed with a variable output signal generator circuit 18 that outputs a variable pulse width modulated signal under the control of the control circuit 15 for switching the switching circuit 8 for in turn modulating the DC power supply to the fan motor 3 to provide a corresponding pulse width modulated power supply to the fan motor 3 for operating the fan motor 3 at the desired fan speed; the duty cycle of the signal outputted by the variable signal generator 18 is variable over a wide range of duty cycles]; 

determining a rotational rate of the fan while providing the power supply to the fan [Fig. 1; col. 6, lines 22-28; determining the speed of the fan motor 3]; 

controlling the power supply to the fan by adjusting the duty cycle value to achieve a target value, wherein the target value comprises at least one of the rotational rate of the fan or the duty cycle value of the PWM signal for the fan [Fig. 1; col. 5, lines 14-43; col. 6, lines 22-46; clearly controlling the power supply of the fan by adjusting the duty cycle of the PWM to operate the fan at a desired speed]; 

determining whether a monitored value exceeds a threshold value, wherein the monitored value comprises at least the other one of the rotational rate of the fan or the duty cycle value of the PWM signal for the fan [Fig. 1; col. 7, lines 20-39; a comparator 25 determining if the fan speed is operating under/over a reference count (i.e., threshold)]; and 

generating a notification based, at least in part, on the determination that the monitored value for the fan crosses the threshold value [Fig. 1; col. 7, lines 20-39; based on the comparison result, generating an alarm 27 which may be an audio or visual alarm].


As per claims 2, 9, and 16, Blake discloses further comprising adjusting, by the information handling system, the power supply based on the determination whether the monitored value exceeds the threshold value [Fig. 1; col. 7, lines 20-39; a comparator 25 determining if the fan speed is operating under/over a reference count (i.e., threshold); Fig. 1; col. 5, lines 14-43; col. 6, lines 22-46; clearly controlling the power supply of the fan by adjusting the duty cycle of the PWM to operate the fan at a desired speed].

As per claims 3, 10, and 17, Blake discloses wherein the step of determining, by the information handling system, whether the monitored value exceeds the threshold value further comprises receiving the monitored value over a predetermined period of time [Fig. 2; col. 2, lines 30-42; col. 3, lines 41-47; during the time period].

As per claims 5, 12, and 19, Blake discloses wherein the step of determining, by the information handling system, whether the monitored value exceeds the threshold value further comprises determining whether the monitored value exceeds a percentage deviation from an expected value for the monitored value [col. 1, lines 13-52; col. 5, lines 14-43; mark/space ratio; calculating a percentage deviation is not new in the art].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US Patent 6,528,987; hereinafter Blake) in view of Yin (US Pub. 2003/0002250).

As per claims 4, 11, and 18, Blake discloses further comprising: determining, by the information handling system, a temperature of the information handling system [col. 1, lines 13-25; col. 5, lines 14-43; a temperature sensor 10]. Though Blake does not specifically disclose generating notification based on temperature, it would have been obvious because Blake clearly knows how to generate a notification [Fig. 1; col. 7, lines 20-39; based on the comparison result, generating an alarm 27 which may be an audio or visual alarm]. However, Yin clearly discloses generating a user notification when the temperature inside a computer exceeds a threshold temperature [Fig. 5; para 0006, 0034, 0037-0039; claim 25]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to prevent overheating.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US Patent 6,528,987; hereinafter Blake) in view of Homer et al (US Pub. 2011/0133944; hereinafter Homer).

As per claim 6, Blake discloses the invention substantially. Though Blake does not specifically disclose regarding a linear curve correlating a plurality of rotational rates of the fans with a plurality of duty cycle values of the PWM signal for the fan, it is not new in the art. However, Homer clearly discloses a fan curve [Fig. 2; para 0011]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to control a fan in an electronic system.

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US Patent 6,528,987; hereinafter Blake) in view Enzinna (US Pub. 2004/0263341).

As per claims 7, 13, and 20, Blade discloses the invention substantially. Though Blake does not specifically disclose regarding a blockage event, the invention clearly directed to operate a fan without a blockage event. However, Enzinna clearly discloses regarding a blockage detection circuit [abstract; Fig. 1; para 0003, 0006]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to monitor the operation of a fan motor.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US Patent 6,528,987; hereinafter Blake) in view of Oseeky et al (US Pub. 2002/0101714; hereinafter Oseeky).

As per claim 14, Blake discloses the invention substantially. Though Blake does not specifically discloses a dual opposite outlet fan, clearly mentions the invention in regards to multiple fans [col. 1, lines 13-25]. However, Oseeky clearly discloses a dual opposite outlet fan [Fig. 1; para 0018]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cited references as both are directed to operate a fan in a computer system efficiently.


Shor summary of prior art cited by the examiner in PTO-892 form but not used in the rejection above.
E. US-20030128509 discloses a method of controlling a cooling fan in a computer device. The cooling fan is controlled by a cooling fan circuit configured to increase the speed of the cooling fan when a temperature of the computer device is greater than a threshold.
F. US-20070095522 discloses during the predetermined time period, if the sensor detects the rotational speed of the cooling fan is higher than the predetermined rotational speed, the cooling fan can be stopped early before the end of the predetermined time period. 
G. US-20110133944 discloses fan monitor logic that compares fan speed to a threshold and the fan monitor logic then generates an alert based on the comparison: if fan speed  meets or exceeds the threshold, process is complete; if fan speed is under the threshold, an alert is generated.
H. US-20170350403 discloses a fan failure detection and reporting system.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116